Order entered July 1, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00357-CR

                                JOSHUA LEE DIXON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82812-2014

                                              ORDER
       Appellant’s brief was due June 17, 2015, but has not been filed. On June 15, 2015,

appellant filed a pro se motion to dismiss the appeal. Because the motion was not signed by

counsel, on June 16, 2015, the Court sent counsel a copy of the motion with a letter directing

counsel to sign and return the motion within ten days if he concurred with appellant’s decision.

To date, counsel has neither returned a signed copy of the motion nor communicated with the

Court regarding the appeal. Accordingly, we ORDER the trial court to make findings regarding

the following.

                The trial court shall first determine whether appellant desires to pursue the appeal.
                 If appellant no longer desires to pursue the appeal, the trial court shall make a
                 finding to that effect and no further findings are required.
               If the trial court determines that appellant does desire to pursue the appeal, the
                trial court shall determine why appellant’s brief has not been filed. In this regard,
                the trial court shall make appropriate findings regarding whether appellant is
                indigent, or if not indigent, whether retained counsel has abandoned the appeal.
                See TEX. R. APP. P. 38.8(b). If appellant is indigent, the trial court is ORDERED
                to take such measures as may be necessary to assure effective representation,
                which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE